Citation Nr: 1046481	
Decision Date: 12/13/10    Archive Date: 12/20/10

DOCKET NO.  09-15 286	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in Nashville, Tennessee




THE ISSUE

Entitlement to a nonservice-connected pension.  




ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel




INTRODUCTION

The Veteran served from January 1975 to February 1975 in the 
United States Marine Corps.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a September 2007 letter decision of the Department 
of Veterans Affairs (VA) Regional Office (RO), in Nashville, 
Tennessee.  The record reflects that the Veteran requested the 
opportunity to present testimony before the Board the RO.  Such a 
hearing was scheduled Veteran for November 5, 2009.  The Veteran 
failed to appear for that hearing and has not requested another 
such hearing.  



FINDINGS OF FACT

1.  The Veteran served on active duty from January 1975 to 
February 1975.  

2.  The Veteran served during the Vietnam era.  

3.  The Veteran served on active duty for a period of fifty-one 
(51) days.  


CONCLUSION OF LAW

Basic eligibility for entitlement to pension benefits is 
precluded by law.  38 U.S.C.A. §§ 101(29), 1521 (West 2002 & 
Supp. 2010); 38 C.F.R. §§ 3.2, 3.3 (2010)


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran has come to the VA asking that a nonservice-connected 
pension be awarded to him.  The record indicates that the Veteran 
enlisted in the United States Marine Corps on January 6, 1975, 
and was discharged from the Marine Corps on February 26, 1975.  
His total time on active duty was fifty-one (51) days.  He was 
subsequently discharged from active service because of 
"unsuitability".  He was not discharged for a medical reason to 
include an incurred disability, disorder, or disease.  Prior to 
his enlistment onto active duty, he had five months and fourteen 
days of inactive service.  His total service for pay purposes was 
seven months, five days.  

There has been a significant change in the law with the enactment 
of the Veterans Claims Assistance Act of 2000 (VCAA).  There are 
some claims to which VCAA does not apply.  Livesay v. Principi, 
15 Vet. App. 165, 178 (2001).  It has been held not to apply to 
claims based on allegations that VA decisions were clearly and 
unmistakably erroneous.  Id.  It has been held not to apply to 
claims that turned on statutory interpretation.  Smith v. Gober, 
14 Vet. App. 227, 231-2 (2000).  In another class of cases, 
remand of claims pursuant to VCAA is not required because 
evidentiary development has been completed.  Wensch v. Principi, 
15 Vet. App. 362, 368 (2001); Dela Cruz v. Principi, 15 Vet. App. 
143 (2001).

During the drafting of the VCAA, Congress observed that it is 
important to balance the duty to assist against the futility of 
requiring VA to develop claims where there is no reasonable 
possibility that the assistance would substantiate the claim.  
For example, wartime service is a statutory requirement for VA 
pension benefits.  Therefore, if a veteran with only peacetime 
service sought pension, no level of assistance would help the 
veteran prove the claim; and if VA were to spend time developing 
such a claim, some other veteran's claim where assistance would 
be helpful would be delayed.  146 CONG. REC. S9212 (daily ed. 
Sept. 25, 2000) (statement of Senator J. Rockefeller).

The Board first notes that this issue turns on statutory 
interpretation.  See Smith.  Thus, because the law as mandated by 
statute, and not the evidence, is dispositive of this appeal, the 
VCAA is not applicable.  Mason v. Principi, 16 Vet. App. 129 
(2002); see also Sabonis v. Brown, 6 Vet. App. 426, 429- 30 
(1994) (where application of the law to the facts is dispositive, 
the appeal must be terminated because there is no entitlement 
under the law to the benefit sought.).  As such, no further 
action is required pursuant to the VCAA.

Under 38 U.S.C.A. § 1521 (West 2002 & Supp. 2010), pension is 
payable to a veteran who served in the active military, naval, or 
air service for ninety (90) days or more during a period of war 
(or discharge or release from service during a period of war for 
a service-connected disability) and who is permanently and 
totally disabled due to nonservice-connected disabilities that 
are not the result of willful misconduct.  See also 38 C.F.R. § 
3.3(a)(3) (2010).

Eligibility for VA pension benefits requires an initial showing 
that the veteran served on active duty for at least ninety (90) 
days during a period of war.  See 38 U.S.C.A. § 1521 (West 2002 & 
Supp. 2010); 38 C.F.R. §§ 3.2, 3.3 (2010).  The term "period of 
war" is defined by statute to mean the Spanish-American War 
(from April 21, 1898, to July 4, 1902), the Mexican Border period 
(from May 9, 1916, to April 5, 1917), World War I (April 6, 1917, 
to November 11, 1918), World War II (December 7, 1941, to 
December 31, 1946), the Korean Conflict (June 27, 1950, to 
January 31, 1955), the Vietnam Era (February 28, 1961, to May 7, 
1975 for veterans serving in Vietnam, and from August 5, 1964, to 
May 7, 1975 for all other cases), and the Persian Gulf War (from 
August 2, 1990, ending on a date yet to be prescribed).  See 38 
U.S.C.A. § 101 (West 2002 & Supp. 2010); 38 C.F.R. § 3.2 (2010).

VA's determination of whether a claimant's service meets the 
threshold statutory service requirement is dependent upon service 
department records verifying the character of a claimant's 
service.  See 38 C.F.R. § 3.203 (2010).  A claim for nonservice-
connected pension benefits by a claimant whose service department 
records fail to show threshold eligibility lacks legal merit or 
legal entitlement, and must be denied as a matter of law.  See 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

In this instance, the Veteran served from January 1975 to 
February 1975.  The "Vietnam era" is defined as the period 
beginning on February 28, 1961, and ending on May 7, 1975, if the 
Veteran served in the Republic of Vietnam during that period; in 
all other cases, the Vietnam era begins on August 5, 1964, and 
ends on May 7, 1975.  38 U.S.C.A. § 101(29) (West 2002 & Supp. 
2010); 38 C.F.R. § 3.2(f) (2010).  He did have active service 
during the Vietnam era because his service falls between the 
delimitating dates.

Nevertheless, the Veteran only served on active duty for a period 
of 51 days.  He had five months, fourteen days of inactive duty 
service.  The requirements of the statute are very specific - the 
Veteran must have served on active duty for a period of 90 days 
during a period of war, or he must have served on active duty 
for a period of one day during a period of war and must have been 
discharged from service as a result of a disability that was 
incurred during service.  

Official service department records are binding on VA for purpose 
of establishing service in the US Armed Forces.  See 38 C.F.R. § 
3.203 (2010); Duro v. Derwinski, 2 Vet. App. 530, 532 (1992).  
The service record clearly shows that the Veteran only served on 
active duty for 51 days - 39 days short of the required 90 days 
of active duty service.  In essence, while the Veteran may have 
served during a period of war, he does not have the requisite 
active service time during that period of war.  Hence, the 
provisions of 38 U.S.C.A. §§ 101(29) and 1521 (West 2002 & Supp. 
2010), as well as 38 C.F.R. §§ 3.2 and 3.3 (2010), preclude 
eligibility to nonservice-connected pension benefits.   Although 
sympathetic, the Board is bound in its decisions by applicable 
statutes enacted by Congress.  38 C.F.R. § 19.5 (2010).  Congress 
did not enact any exceptions to the above-discussed legal 
provisions which would permit a grant of the requested benefit.  
Thus, the Board is wholly without authority to disregard the 
applicable law, notwithstanding any extenuating circumstances or 
claims of fairness.  See, e.g., Office of Personnel Management v. 
Richmond, 496 U.S. 414, 426, 110 L. Ed. 2d 387, 110 S. Ct. 2465 
(1990); Davenport v. Principi, 16 Vet. App. 522 (2002); Harvey v. 
Brown, 6 Vet. App. 416 (1994).

Accordingly, basic eligibility for non-service-connected pension 
benefits is not established.  Since the Veteran's claim fails 
because of absence of legal merit or lack of entitlement under 
the law, the claim must be denied as a matter of law.  Sabonis v. 
Brown, 6 Vet. App. 426 (1994) (holding that in cases in which the 
law and not the evidence is dispositive, a claim for entitlement 
to VA benefits should be denied or the appeal to the Board 
terminated because of the absence of legal merit or the lack of 
entitlement under the law).


ORDER

Entitlement to nonservice-connected pension benefits is denied.  



____________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


